Title: To George Washington from George Clinton, 19 November 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokeepsie [N.Y.] Novr 19th 1778
  
I am honored with your Excellency’s Letter of yesterday. I have not received any new advices from General Hand since I wrote to your Excellency. The Substance of the last accounts I have forwarded to Count Pulaski and Colo. Cortlandt—but I doubt their being able to attempt any thing against the Enemy on their Return to Tioga if that should be their Rout the Delaware and other Rivers between them being at present full of Water.
  
  
  
  The present unfavorable weather together with some Business that requires my Attention here will prevent my setting out as soon as I intended for Albany if in the mean Time I receive any Intelligence worth communicating I shall transmit it to you. I am with the greatest Respect & Regard Your most obedt servt

  Geo: Clinton

